Honorable Henry Wade            Oplnlon~No. C- 458
District Attorney
Records Wllldlng               Re:   Several questions relat-
Dallas, Texas                        lng to levy and assessment
                                     of ad valorem taxes by
                                     Dallas County Junior
Dear Mr. Wade:                       College District.
     You ask the opinion of the Attorney General In answer
to the following five (5) questions relating to the levy
and assessment of ad valorem taxes by Dall'asCounty Junior
College District:
     1.   Can a valid contract for the assessment
          and collection of taxes be.entered Into
          by the Board of Trustees of Dallas County
          Junior College District and the County
          of Dallas for the Tax Assessor and
          Collector of Dallas County to assess and
          collect thentaxes for the Junior College
          District?
    2.    In the event that the answer to Question
          No.-1 Is in the afnrmatlve, what fees and
          commlss1ons camthe Tat .Assesaor and
          Collector of Dallas County ~legal1.s
                                             charge
          the Dallas County Junior College Metriot.
          +or the.aiiaessmentand collection of the
          above referred to taxes?

     3.   Can taxes be levied and collected for the
          year 1965?
     4.   May the .Mstrlct *ax lntangl.bZepropertles
          within its boundaries?

     5.   Can the Mstrlct assess and lew a tax on
          the rolling BtOCk .ofa railroad or trans-
          portation company?
     Tfierelevant facts are as follows: The Dallas  County
Junior College District (hereinafter referred to as District)
was created on May 25, 1965, pursuant to the provisions of
                            -2177-
                                                              I

             I




Honorable Henry Wade, Page 2           Opinion No. C-458


Article 2815h of Vernon's Civil Statutes. The boundaries
of the District are coterminous with the boundaries of
Dallas County. At the election, the voters elected a
Board of Trustees of the District and granted them the
authority to assess and levy a tax for the support and
maintenance of the District and to Issue bonds to be paid
for by a tax which was also authorlzed.
     We answer your questions in the order In which   YOU
ask them.
                          1.
     Your first question asks If the District may contract
with the Tax Assessor and Collector of Dallas County‘to assess
and collect Its ad valorem taxes. Our answer Is that It may
enter Into such a contract pursuant to the provlslons of
Sec. i'b(c)of said Article 2815h. This Article In Its rele-
vant portions reads as follows:
           "When a majority of the Board of
         Education of such Junior College
         District prefer to have the taxes of
         their district assessed and collected
         by the County Assessor and Collector,
         or by the City Assessor and Collector
         of.an Incorporated city or town In
         the limits of which the Junior College
         District or a part thereof Is located,
         or collected only by the County or
         City Tax Collector, game may be assessed
         and collected, or collected only, as the
         case may be, by said county or city
         officers, as may be determined by the
         Board.of Edudatlon of said Junior College
         District, and turned over ,to the Treasurer
         of the Junior College District for wh$ch
         such taxes have been collected. . . .
                         2.
     Your.s&cond question asks what fees and cOmmlsslOnS
may be paid In the event we answer~your first question In
the affirmative. Our answer Is that the following provision
of said Article 2815h, Sec. 7b(c) sets forth.these fees and
commissions In the following language:




                          -2178-
Honorable Henry Wade, Page 3                 Opinion No: C-458


              II
                   . When the County Assessor and
                       .   .

            Collector are required to assess land
            collectithe taxes on Junior Colleges'
            Districts they shall respectively
           'receive-ione 1% per cent.for assess~
            lng and'one I1% ]'per cent for ~collectlng          '
           ,8ame; .,".."

                 .‘~.~. -’ ‘.3-                    .
     .Your third question asks whether the Dls$rlct.can
.levyand collect taxes for the year 1965. Our answer Is
that It can.
       qnder the following authorities, the levy and assess-
ment of taxes by the Mstrlct Is-governed by the same laws
governing taxation by Independent ,school dlatrlcts.
                   .   I~j
       a) Sectlon,.7.:o,f'sald    Article 2815h:.provldes,In part:
                          .'                      _.~.~: ,/)'
                ,t. .''~'?Phe
                       .      -:ikauanceOf the‘bonds .for
             Junior 'College-piuposes,~     and the .pror~~
             vision of the ~s~inklng     fund for ~the~retlre-
             ment :th'ere#,W%nd.-the     payment of InteFest
             and the levying 'afkaxes for the support
             and maintenance ,ofthe:Junlor College,..
             Ishall In so X&r as same ‘Is.appllcable,:
             be In accordance with the general-'election
             laws and the laws governing the Issuance
             of bonds.and the levying of taxes In the
             Independent School District, . . ."
     ,;      ..-.;-,:.,v,:. ..~,.'..,,::!:&
                                     :y;,.,,. i: - :.;.zI,,..~~.
                                                             '-363 S.W.2d 742 (Tex.Sup: 1963), holds that Section
                               -2179-
                   ,                                                           .~




  Honorable~Henry Wade, Page 4                       ~0plnlon:No.'C- 458.


 3 of Article VII -of..our
                         State Constltutlon .pertalnlng to
 taxation for benefitof schools land.school districts Is     .I
 applicable to,Juni;or,
                      College Districts.                       I
                  ~ii . .
      Although,.*he:college district 'wasnot:.createduntil
 May 25, 19659.*the,,di&rlct~,has,t&!authority to -levy and    .';,
 collect taxes for the year 1965 on ill property,.:wlthln
 such newly created district which was owned by the taxpayers~
 on January 1st. Blewltt v. Meuargel County Line Ind. Sch.
 Dlst., 285 S-W. 271 (Comm.App. 1926); Yorktown Independent
 School Dlatrlct'.V,..Afferbach,
                               ~124.W.2d.130 (Cm.App.     1929
 Cadena.m.State, 185 :S.W&7~(Tex:Clv.App. .-1916,errorref.
                                                                    ”    ,.-

        The court In Blewltt v. Meuargel,             supra, stated':
                  ,. '. .;I'~..y:   i',             .:: ,          ...:::
                                                                        :::
                      17;
         , ‘,  :    :     :;Ii,qhen.:an4ndependent school :;.) ‘:~.        : >:'.
                .::;dlsty&zt   :%a:oreated.afterthe:l&:of:c: 11.:       * .~,
                                                                           ,.
                   Jsnuary of a given year, all proverte
   .,'.I,.3: .w%thineuoh'fnewly created .dlstrlct,::~,. i
                   which was owned by the taxpayer on Jan-
                   uary ~.%~t:sE~~fhat~~year?,,$is:subject to
                   any -tax.&uthorlzed.   by.3aw,--..whether:..:  I
              Y j:such.-taxes.?have:.been.authorized      there-,
                 I-tofore'm stayi-~~author~zedl~ubi :the
                 -yegr,:andioan he;.devl.ed
                 .                             :by$he: body i!I?
                   given &he -power.to3evy at--anyt$me i:._
                   during.the;~ear.%; . .+i    %~.r(Underqcorlng
              ., added&&:;;         :.:i : :i-,..::t.:
                  y:::d:,~;.
                          ;~,
                           ; aif;*>I.,, ..:j.;
                                           .,,. 1       y.; ;...-~
                 .ii'?' k-z..y,~:.j  r,&..: : C-I-'
                                  y.:.          .:_~',?,;.,      .:.
                                            :.i;.>;.:
                                 *J-i.-l;:t;:.   _.,.,
                                                     '..~f
                                                         ,,.,
                                                            L>
                                                             ,I:r--. r;,\,: ;-.
        In general,:;.al~rpr?opereies,:l~etrl-:and;       personal and
  tangible andran~~~ej,:.~avlngra.~..t~b~e:,altus *rithln the
  Dlstrlchare.~,t~b~e~i~~the~J)lstrlct.~:             ArU&es~~7145 and
  7153, Vernon's ;Oi~~~~Statu~s;;jjt.trucas~.np:       P..:Uy  .itco.v. city
  of El Paso,::Lgs,;.~.~86,;!85\         S,N%!d 24 r{l93~)+jPexas Pipe
  Line Co. v. Anderson3r100'S.W.2d-.754...         7%xiCiv~iApp. 1937.
  error ref., cert. den., 332 U.S. 724); Brown County, Texas
  Y..Atlantic.Plpe-,.Llne         Co.; 91 IP.2d.394-(~C.C.A.     5th 1937,
:.cert.. den-, .302,u.s,. 747];-.,.:. ‘:;F -I.;-          .. '    : ..;.;- :~.~.,

                                   -2180-
                                                      .




Honorable Henry Wade, Page 5            Opinion No. C- 458


                          5.
 /   Your fifth question asks whether the District may
assess and levy a tax on the rolling stock of a railroad
or transportation company. Whether rolling stock has
acquired a business sltus In a county for ad .valorem tax
purposes mu& be dgtermlned from all the relevant facts.
Many court decisions and opinions of the Texas Attorney
General have considered and passed upon the various fact
situations, and these may be referred to by you for your
consideration of particular fact situations.
     Your fifth question further asks whether the Dlstrlct
may assess and levy an ad valorem tax on the rolling stock
of a railroad company. Our opinion Is that the apportlon-
ment of the value of railroad rolling stock allocated to
Dallas County by the State Tax Board pursuant to Chapter
4 of Tltle 122, Vernon's Civil Statutesiomay be taxed by
the mstrlct.   State.v.,Texas.& P. .Ry       62 S.W.2d 81
(Comm.App. 1933). This case holds that t;i value of
railroad rolling stock apportioned .to El Paso County
acquired a fixed taxable.situs In that county. The Court
further held that the value of such rolling stock was
taxable by a road district composed of El Paso County and
the contiguous Hudspeth County because the Act.under which
the road district was created provided that ad valorem
taxes should be levied "agalfistthe property In kach of
the counties, respectively." The Court then heid with
reference to this quoted provision:
            11
            . . . This language, ln.the connection
         used, plainly comprehends all property
         sltuated.slther actually or by operatlof:
         of law; in-any of the counties as such.
The Court then'further stated that although Article 7105
authorized the Intangible assets of companies therein
mentioned to be taxed only for State and County purposes,
that since the Legislature had authorized this road district
to levy Its taxes "against the property In each of the
counties, respectively'!that the rolling stock of the
Railroad Company was subject to taxes by the road district.
The Court stated that the reasons for Its conclusion was
that the sltus of the rolling stock apportioned by the State
Tax Board under Chapter 4 of said Title 122, to El Paso
County had become
            I,
             . . . fixed In the county at large,
          but not, of course, in any particular
          portion of the county."
                          -2181-
                                       I                                                            I




          Honorable HenFy'Wade, Page 6                                           ':'.            OpinionNo; :C--458


               In view of the foregoing authorities, we hold that
          the District may and should assess and levy Its taxes upon
          the value ,of all railroad rolling stock apportioned by the
          State.Tax'Board to Dallas County.     :'.'
             ' :In ao.far as prlor~~opInion~No;~S-i84,(1%5).of..the
          Attorney Ceneral~cohfllcts~i#lththisopi-nlori,~lt~~~le~-hereby
          overruled;.                 .',.                          I.
            ..:
              c
                              S U.%I-MAIR Y
                              -------         t
                                                   I
                     Dallas County Junior College District,
                     created'pursuant .to.Axtlcle.2815h,~
                                                        V.C.S.
                    -on+ay.~25; 1965, has the:.following .' .: :.
                     pow&s:                                    1
                                                                                                                                  .
                                      .It:may:c6ntractlwiththe 'Tax.Assesso*
                                       and Colle'cto+Of Dallas County ,~tO : "'
                                       asse.&s.&d ..tiolle.c,t
                                                          ~.Sts:;ad
                                                                  :,valoreti
                                                                           taxeti-.
                                                    L.. ..,:::.~c
                                                               :;.         -2:1
                                      Thy fees~and~~ormnisslons,-of  suOti"l'ax -
                                      :;Assessor-Collector;foF~hls.servS~es
                                      .~e'~~~'for:as,sesslng.-andl$!for collecting.
                                                               : .'.:          .,,
                                                                            ...
                                      ,The'Dlstaictm& -levy.andicollect'taxes'~-
                                       for:.the,ye%r'J965:~
                                            .: .:.-I :I       .,      _; :
                                 : 4; The Iistri&:&qr tax~.lntanglblepropertkes
                                      within ltsr-bouridarles:under:the' general T.
                                      rules of law applicable to taxation of
                                           such   ‘p~~p&-tie.s            e:::. in :       of5                  .
                                                           . :.,.:‘,..... . .^ _,        v~:i I~ : .‘. >:       $‘.,~.:,.t
                                       .The Dl~~lat!mag~~ax~fh~rsol~lng 'stock
                                       %f.~a:~allroad~ol' trarisportat%ni&mpany
                                       under the conditions stated In this
                                       opInIoni. .~.'.$ ::,.'.
                                                             ., .' 1'>_: :*i:.:
                                                                              ,' :.
                                         '::I~.       '.(,.,*.,/
                                                               :.T;'.;.j-'
                                                                      ':.,
                                                                         ;:. :: Y,‘::~
             ‘   ~..         :    (1     :. !ZC'.      ~ Ycurs iery 'trylTF?: ...,i:..
                                            ::..
                                               :.Y,         , ',-pf,.
                                                                    .~.           :;
                                       :   i -?I:         WAQ(JmR CAm .'.~  :,;
                                                                             1' Y.,"
                                          : ;yI,!
                                                i ."~     ~Attoqntiy,$eneral.' 1':

3.:“.:,

                       ...       . .


                                                                                       Assist-t-                ::.          !:.~‘:




                                                                                :.      ~,                  .

                                                                  -2182-
Honorable Henry Wade, Page 7        Opinion No. C-458


WEA:dl
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Gordon Cass
John Pettlt
Jack Goodman
John Reeves
APPROVED FOR TRE ATTORNEY GENERAL
By: T. B. Wright




                           -2183-
,   .
                            c
                                .-.-
                                       4




        C-458 has been withdrawn and replaced by C-533